This writ of error was taken to a judgment for the defendant upon demurrer to a declaration alleging a wrongful death caused by the negligence of defendant.
The declaration does not wholly fail to state a cause of action. The demurrer thereto was therefore erroneously sustained.
The judgment is reversed on the authority of Foster v. St. Johns Electric Co., 86 Fla. 338, 98 So.2d Rep. 75; Peterson v. Daniels Co., 83 Fla. 29, 90 So.2d Rep. 621; Wertz v. Tampa Electric Co., 78 Fla. 405, 83 So.2d Rep. 207; McDonald v. Exchange Supply Co., 88 Fla. 80, 101 So.2d Rep. 28; Yon v. Pinellas Power Co., filed at this term.
Reversed. *Page 671 
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.